—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court erred in denying plaintiffs’ motion for partial summary judgment on the issue of liability. It is well settled that “[a] defense which only alleges that the defendant saw the plaintiffs vehicle [lawfully stopped] * * * that the brakes of the vehicle were applied, but the vehicle nevertheless slid or skidded into the plaintiffs vehicle due to the wet condition of the roadway * * * [is] insufficient to rebut the inference of negligence created by [an] unexplained rear-end collision” (Pincus v Cohen, 198 AD2d 405, 406; see, Schmidt v Edelman, 263 AD2d 502). “When a driver approaches another vehicle from the rear, he is bound to maintain a reasonably safe rate of speed and to * * * compensate for any known adverse road conditions” (Young v City of New York, 113 AD2d 833, 834). (Appeal from Order of Supreme Court, Erie County, Whelan, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Callahan, JJ.